THE THIRTEENTH COURT OF APPEALS

                                       13-21-00076-CV


                                       Jeffrey F. Archer
                                               v.
                                        Mark A. Finlay


                                      On Appeal from the
                       23rd District Court of Matagorda County, Texas
                              Trial Court Cause No. 20-H-0489


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 26, 2021